Citation Nr: 1326073	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-35 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for residuals of urethritis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a low back disability.

5.  Entitlement to service connection for residuals of a small pox vaccination.

6.  Entitlement to service connection for residuals of a left eye injury.

7.  Entitlement to an initial compensable rating for ossifcantion of the left gastronemuis/soleus muscle.

8.  Entitlement to an initial compensable rating for hyperkeratosis of the fourth metatarsal head of the right foot.

9.  Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2011, the Veteran testified by videoconference at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The claims of service connection for a low back disability, residuals of a small pox vaccination, and residuals of a left eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's hemorrhoids had their onset during active service.

2.  The Veteran has not been diagnosed with any residuals of his in-service urethritis at any time during the pendency of the appeal. 

3.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin,

4.  At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran's ossifcans of the left gastronemuis/soleus muscle is manifested by adverse symptomatology that equates to a painful scar.

5.  At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran's hyperkeratosis of the fourth metatarsal head of the right foot is manifested by adverse symptomatology that equates to a painful scar.

6.  In light of the Board's finding that compensable ratings for the Veteran's ossifcans of the left gastronemuis/soleus muscle and hyperkeratosis of the fourth metatarsal head of the right foot at all times during the pendency of this appeal, there is no longer a basis for the assignment of a separate 10 percent evaluation for the service-connected disabilities under 38 C.F.R. § 3.324.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, hemorrhoids was incurred in active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Residuals of urethritis were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  At all times during the pendency of the appeal the criteria for a 10 percent evaluation for ossifcans of the left gastronemuis/soleus muscle have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, 4.118, Diagnostic Codes 5311, 7804 (2012).

5.  At all times during the pendency of the appeal the criteria for a 10 percent evaluation for hyperkeratosis of the fourth metatarsal head of the right foot have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7819 (2012).

6.  Entitlement to a separate 10 percent evaluation based on two or more noncompensable service-connected disabilities must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of service connection for hemorrhoids, the Board is granting service connection and this represents a complete grant of the benefit sought on appeal.  Similarly, as to the Veteran's claims for compensable ratings for his ossifcantion of the left gastronemuis/soleus muscle and hyperkeratosis of the fourth metatarsal head of the right foot, the Veteran testified in July 2011 that the award of 10 percent ratings for these disabilities would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board thus finds that the grants of 10 percent ratings for these disabilities in the below decision represents a complete grant of the benefit sought on appeal.  As such, as to these issues, no discussion of VA's duty to notify and assist is necessary.

As to the claim for compensation under 38 C.F.R. § 3.324, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

As to the claims of service connection for residuals of urethritis and tinnitus, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in January 2009, before the June 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error here because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2011 Board hearing, the Veteran was assisted at the hearing by his accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether he had any current disability that is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims were identified by the Veteran or the representative that is not already in the claims file.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service treatment records from the Lake City and Gainesville VA Medical Centers as well as from the Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A(b).  

The record shows that the Veteran was provided with VA examinations in April 2009.  Moreover, the Board finds that the VA examiners opinions are adequate to adjudicate the claims because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiners provided opinions as to the diagnoses and/or origins of the urethritis and tinnitus which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries; Dyment.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran in writings to VA as well as at his personal hearing contended that he had hemorrhoids and tinnitus while on active duty and ever since that time.  Similarly, the Veteran claims that he has residuals of the urethritis he was treated for while on active duty. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Hemorrhoids

As to an in-service incurrence of a disease or injury, an April 1969 service treatment record documents the Veteran's treatment for hemorrhoids.   Given the above objective evidence, the Board finds that the most probative evidence of record establishes an in-service disease or injury.  See Hickson.  

As to a current disability, the Board notes that hemorrhoid's is the type of disease process that comes and goes.  Moreover, given the fact that hemorrhoid's and the adverse symptomatology caused by hemorrhoid's is observable by a lay person, the Board finds that the Veteran is competent and credible to diagnosis it the same way that the Court has held that a lay person can diagnosis tinnitus.  See Davidson; Jandreau.  Therefore, notwithstanding the fact that the April 2009 VA examiner reported that the Veteran did not currently have any hemorrhoids, the Board finds that the most probative evidence of record shows that the record establishes a current disability.  See Hickson.

As to a relationship between the in-service disease or injury and the current disability, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as having hemorrhoids, rectal pain, and bleeding since 1969, even if not documented in his medical records, because this observation comes to him through his own senses.  See Davidson.  Similarly, at the April 2009 VA examination as well as at the July 2011 personal hearing, the Veteran claimed, in substance, that he had had the same continued problems with hemorrhoids since they were diagnosed and treated while on active duty in 1969.  Id.  The Board finds this opinion the most probative evidence of record because it is not contradicted by any other evidence of record including the findings by the April 2009 VA examiner.  Therefore, the Board finds that the most probative evidence of record shows that the record establishes a reoccurring problem with hemorrhoids in-service and since that time.  See Hickson.  As such, service connection is warranted for the disability.

b.  Urethritis

As to the Veteran's claim of service connection for residuals of urethritis, the Board must initially determine whether there is diagnosis of a disorder at any time during the pendency of his appeal.  See McClain.

In this regard, a service treatment record dated in August 1969 and January 1970 documents the Veteran's complaints and treatment for urethritis.  However, subsequent service treatment records, including the June 1970 separation examination, are negative for any continued complaints and/or treatment for residuals of that urethritis.  In fact, the June 1970 examiner opined that his examination, including his gastrointestinal system examination, was normal and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Similarly, the post-service records, including the April 2009 VA examination that was held for the express purpose of ascertaining if he had any current disability, are negative for any continued complaints and/or treatment for residuals of his in-service urethritis.  In fact, not only did the Veteran tell the April 2009 examiner that he did not have any post-service residuals but examination at that time did not reveal any residuals of his in-service urethritis.  See Colvin.  Similarly, when the Veteran testified before the undersigned in July 2011 he acknowledged that his urethritis resolved prior to filing his current claim of service connection.  

The Board also finds that facts in the current appeal can be distinguished from those in McClain, because the current appeal does not show a medical history in which the claimant's disability resolved during the pendency of the appeal but instead one in which the appellant was never given a competent and credible diagnosis of a disability during the pendency of the appeal.  

Therefore, the Board finds the June 1970 separation examiner's and the April 2009 VA examiner's medical opinions that the Veteran does not have any residuals of the urethritis that he was treated for on two occasion while on active duty in 1969 the most probative evidence of record because they reflect both clinical data and other rationale to support their conclusions.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

Accordingly, since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for residuals of urethritis must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

c.  Tinnitus

As to a current disability, post-service treatment records document the Veteran being diagnosed with tinnitus at an April 2009 VA examination.

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD Form 214 reflects his occupational specialty as wireman.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of tinnitus (i.e., ringing in his ears) while on active duty even when not documented in his medical record because these symptoms come to him through his own senses.  See Davidson.  

The service treatment records, however, including the June 1970 separation examination report, are negative for symptoms off or a diagnosis of tinnitus despite the Veteran's testimony that he reported the problem while on active duty.  Moreover, while the Veteran as a lay person is competent to report on his having tinnitus because this requires only personal knowledge as it comes to him through his senses, the Board finds more probative the service treatment records that are negative for a history of or a diagnosis of tinnitus, especially given that his account of having complained of having tinnitus in service is inconsistent with the contemporaneous evidence.  Accordingly, the Board finds that the most probative evidence of record does not show that the Veteran had tinnitus while on active duty.  See Davidson.  Therefore, the Board finds that entitlement to service connection for tinnitus must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to an initial diagnosis of the disability after service under 38 C.F.R. § 3.303(d), the Board does not find the Veteran's July 2011 testimony regarding having ongoing problems with tinnitus in-service and since that time credible given the fact that he had earlier told his April 2009 VA examiner that he had only had a ten year history of problems with ringing in his ears.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Further, the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current tinnitus and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the April 2009 VA examiner after a review of the record on appeal and an examination of the Veteran opined that his current tinnitus was not due to service.  The examiner noted that the Veteran's hearing was within normal limits at 500 to 4000 Hertz at separation and although his hearing was not tested at 6000 Hertz at separation it was within normal limits at the current examination; the mild hearing loss evident at 8000 Hertz in the right ear at the current examination (the only hearing loss evident at the VA examination) is consistent with age norms; ". . . there is no objective evidence of [hearing loss] that could be attributed to military service/noise exposure. . .;" the Veteran reported the onset of tinnitus decades after his separation from military service and "[r]esearch studies have shown that hazardous noise exposure has an immediate effect on hearing . . . It does not have a delayed onset nor is it progressive or cumulative [citation omitted];" and therefore "[g]iven the evidence . . . it is my clinical opinion that his tinnitus is not caused by or a result of military acoustic trauma.  His tinnitus is most likely a post-service occurrence due to non-military etiology such as aging, [high blood pressure], occupational noise exposure, and usage of nicotine and potentially ototoxic medications . . ." 

The Board finds the April 2009 VA examiner's medical opinion the most probative evidence of record because, as explained above, the Board does not find the Veteran's claims regarding having ongoing problems with tinnitus in-service and since that time credible because the record shows that he has changed his story as to when his tinnitus first started.  See Colvin.

Therefore, the Board finds that the most probative evidence of record does not show that the Veteran had an ongoing problem with tinnitus in-service and since that time or that his current tinnitus was caused by his military service.  Accordingly, the Board finds that entitlement to service connection for tinnitus is not warranted based on the initial documentation of the disability after service because the most probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Accordingly, the Board must conclude that entitlement to service connection for tinnitus must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claims as outlined above, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claims

The Veteran and his representative assert that his service-connected ossifcantion of the left gastronemuis/soleus muscle and hyperkeratosis of the fourth metatarsal head of the right foot warrant compensable ratings because of his chronic pain.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In the July 2010 rating decision, the RO granted service connection for hyperkeratosis of the fourth metatarsal head of the right foot and rated it non compensable under 38 C.F.R. § 4.118, Diagnostic Code 7819, effective from December 30, 2008.  Also in the July 2010 rating decision, the RO granted service connection for ossifcantion of the left gastronemuis/soleus muscle and rated it non compensable under 38 C.F.R. § 4.73, Diagnostic Code 5311, effective December 30, 2008.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in December 2008.  Therefore, only the post-October 2008 version of the schedular criteria is applicable.  

In this regard, Diagnostic Code 7819 provides that benign skin neoplasm's are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Moreover, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful. 

Next, the Board finds that given the nature and location of the adverse symptomatology documented at the July 2010 VA examination that the Veteran's ossifcans of the left gastronemuis/soleus muscle should be rated under Diagnostic Code 7804 and not under Diagnostic Code 5311.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

With the above criteria in mind, the Board notes that the July 2010 VA muscle examiner reported, as to ossifcantion of the left gastronemuis/soleus muscle, that the Veteran had a "tender hardened area 10 x 3 cm left lateral leg at [the] junction of [the] middle and lower third involving [the] distal gastroc and soleus muscles."  Similarly, the July 2010 VA skin examiner reported, as to the hyperkeratosis of the fourth metatarsal head of the right foot, that the Veteran had a thick, hard, and tender area at the right fourth metatarsal head of the right foot and he had pain at this location when walking.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin.

Given the July 2010 VA examiners finding of objective evidence of pain at the site of the ossifcantion of the left gastronemuis/soleus muscle as well as at the site of the hyperkeratosis of the fourth metatarsal head of the right foot, the Board finds that the criteria for a compensable rating for each of these service connected disabilities have been met under Diagnostic Code 7804.  38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson.

As noted above, in July 2011 the Veteran testified that the award of 10 percent ratings for his ossifcantion of the left gastronemuis/soleus muscle and hyperkeratosis of the fourth metatarsal head of the right foot would satisfy his appeal.  Therefore, the Board also finds that these grants represent a complete grant of the benefit sought on appeal.  See AB.  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for either higher scheduler or extraschedular ratings for these disabilities is not warranted.  

38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

In light of the Board's determination that compensable ratings are warranted for his ossifcans of the left gastronemuis/soleus muscle and hyperkeratosis of the fourth metatarsal head of the right foot throughout the appeal, as a matter of law, may not be awarded a separate 10 percent rating for multiple noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hemorrhoids is granted.

Service connection for residuals of urethritis is denied.

Service connection for tinnitus is denied.

Effective December 30, 2008, a 10 percent rating for ossifcans of the left gastronemuis/soleus muscle is granted, subject to the law and regulations governing payment of monetary benefits.  

Effective December 30, 2008, a 10 percent rating for hyperkeratosis of the fourth metatarsal head of the right foot is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to 10 percent evaluation based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied as moot.


REMAND

As to the claims of service connection for a low back disability and residuals of a small pox vaccination, while the Veteran was afforded VA examinations in April 2009 the Board does not find these examinations adequate.  Specifically, as to the low back disability the Board finds the examination inadequate because the examiner did not address the Veteran's competent claims regarding having recurrent problems with observable symptoms of his disability (i.e., pain and lost motion) since his documented treatment for a low back strain while on active duty.  Similarly, as to residuals of a small pox vaccination the Board finds the examination inadequate because, while the examiner addressed the question of whether he had any skin related residuals, he did not address the Veteran's competent claims regarding recurrent problems with other observable symptoms of his disability, including the chronic joint pain he complained off, since his documented vaccination while on active duty.  Therefore, the Board finds that a remand is required to obtain this missing and needed medical opinion evidence.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim for residuals of a left eye injury, the Board finds that a remand is required to obtain a medical opinion as to the origins or etiology of any current disability.  The Board has reached this conclusion because, while the claimant provided competent testimony regarding sustaining an injury playing football while on active duty as well as having observable adverse symptomatology since that time (i.e., pain and lost vision) (see Davidson), the record does not show that he was afforded a VA examination.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that he receives ongoing treatment from the Lake City and Gainesville VA Medical Centers.  Therefore, because his post-February 2009 treatment records from these facilities are not found in the claims file these records should be obtain while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, the Veteran's post- February 2009 treatment records from the Lake City and Gainesville VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to ascertain the onset and/or etiology of all low back disabilities.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  Specifically, the examiner should identify all low back disabilities found to be present or that were diagnosed during and since service.  As to each diagnosed low back disability, the examiner must opine as to whether it is at least as likely as not (a) it is related to service, (b) had its onset in service, (c) any arthritis manifested itself in the first post-service year, or (d) that he had had recurrent adverse symptomatology from the time of his documented treatment for low back strain while on active duty to the current time. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner must acknowledge and discuss the Veteran's competent and credible report as to the onset of his low back symptoms as well as the documented treatment for low back strain while on active duty.  

A complete rationale for all findings and conclusions should be set forth in a legible report. 

3.  Schedule the Veteran for an appropriate VA examination to ascertain the onset and/or etiology of all residuals of his small pox vaccination.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  Specifically, the examiner must opine as to whether it is at least as likely as not that the Veteran has, since service, manifested any residuals of the small pox vaccination including chronic joint pain. 

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing an answer to the above question, the examiner must acknowledge and discuss the Veteran's competent and credible report as to the onset of his symptoms as well as the documented the vaccination with residuals that occurred while on active duty.  

A complete rationale for all findings and conclusions should be set forth in a legible report. 

4.  Schedule the Veteran for an appropriate VA examination to ascertain the onset and/or etiology of any left eye disabilities.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  Specifically, the examiner should identify all left eye disabilities found to be present or that were diagnosed during and since service.  As to each diagnosed left eye disability, the examiner must opine as to whether it is at least as likely as not it is the type of disability that can be caused by the eye trauma the Veteran testified about at his personal hearing (i.e., being struck in the eye by a football) as opposed to any post-service injury.  As to each diagnosed left eye disability that can be caused by then in-service trauma, the examiner must opine as to whether it is at least as likely as not (a) it is related to service, (b) had its onset in service, or (c) that he had had recurrent adverse symptomatology from the time of service to the current time.  As to any myopia, the examiner must also opine as to whether it is at least as likely as not it was aggravated by the Veteran's credible claims regarding sustaining an injury while on active duty.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner must acknowledge and discuss the Veteran's competent and credible report as to injuring his left eye and the onset of his left eye symptoms while on active duty.  

In providing answers to the above questions, the examiner is advises that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

A complete rationale for all findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


